Citation Nr: 1030936	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to September 
1981.  It also appears that the Veteran had additional active 
service in 1998 and 1999 although such service has not been 
verified.    

This appeal to the Board of Veterans' Appeals (Board) arises from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2009 the Board remanded this issue for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

There is competent evidence of a current diagnosis of PTSD and 
also competent evidence that the Veteran's PTSD is related to at 
least one verifiable traumatic event experienced during his 
active military service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his PTSD 
is related to his service with the United States Coast Guard from 
October 1977 to September 1981.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of PTSD 
claims that VA will accept through credible lay testimony alone 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA, or VA 
contracted, psychiatrist or psychologist.  

Analysis

Initially, the Board notes that there is a current diagnosis of 
PTSD as shown by several VA outpatient treatment records dated 
from March 2004 to December 2004 and a July 2004 VA psychiatric 
examination.  Additionally, the July 2004 examiner related the 
Veteran's PTSD diagnosis to traumatic experiences during military 
service to include an incident in 1980 or 1981 during which time 
he was on a training mission in the Coast Guard and the 
helicopter he was on crashed into the water necessitating rescue.  
The pertinent issue in this case is whether there is sufficient 
corroboration of the Veteran's statements.  The Board is not 
required to accept an appellant's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  

In June 2006 the Veteran submitted a "Dream Log" in which he 
reported that he was exposed to numerous stressors during his 
military service including 1) learning of the death of a fellow 
service member, B.F., in Blackhorn on either November 20, 1977 or 
January 28, 1980, 2) being in a helicopter accident in the Corpus 
Christi Bay on July 7, 1980, and 3) loading missiles and bombs 
onto a plane in Germany in June 1999.  The Veteran's service 
personnel records show that he was a assigned to the United 
States Coast Guard (USCG) Air Station in Corpus Christi, Texas, 
for much of his time in service.

Pursuant to the January 2009 Board remand, the RO directed the 
U.S. Army and Joint Services Records Research Center (JSRRC) to 
review reports from the Eighth Coast Guard District from November 
1977 to July 1980 and, thereafter, note whether there is any 
corroboration of the first two incidents described by the Veteran 
above.  In December 2009 the JSRRC reported the following:  "The 
history reveals that on January 28, 1980, while the USCGC 
BLACKTHORN was outbound from Tampa Bay, Florida, she collided 
with the civilian tanker, CAPRICORN, sinking the USCGC BLACKTHORN 
with the loss of 23 sailors.  The history further reveals that 
Seaman Apprentice (SA) [B.F.], assigned to the USCGC BLACKTHORN, 
died in the line of duty while saving many lives by throwing 
lifejackets from the ship to sailors who had jumped into the 
water and as the ship began to sink, stayed behind, using his own 
belt to strap open the lifejacket door, allowing additional 
lifejackets to float to the surface.  He remained aboard to 
assist trapped shipmates and to comfort those who were injured 
and disoriented."  

The RO also obtained documentation of nonmilitary aircraft 
crashes in the water near Corpus Christi, Texas on May 7, August 
13, and December 31, 1980 and additionally determined that three 
nonmilitary helicopter accidents occurred in Texas in July 1980 
(July 13, 18, and 31st).  This documentation also noted that 
command histories for the years in question were no longer held 
in the Corpus Christi, TX or Washington, DC offices of the USCG 
as those records were only maintained for three to five years.  
However, the available information did show that the USCG Air 
Station in Corpus Christi maintains an average of over 400 rescue 
missions per year utilizing HH-65 Dolphin helicopters.  

All service connection claims must be considered on the basis of 
the places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  The incident the Veteran 
describes is entirely consistent with the place and circumstances 
of his service, as shown by his service records and the 
development performed by the JSRRC.  While the particular events 
he described have not been confirmed, corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, the Court held 
the Board had erred by requiring corroboration of the appellant's 
actual physical proximity to (or firsthand experience with) and 
personal participation in the claimed rocket attacks.  The facts 
in this case are similar to Pentecost, as the Board now has 
evidence showing the Veteran very likely participated in the 
described events.    

The Board recognizes that the evidence in this case is not 
definitive, but at any rate records show that there were 
helicopter crashes in July 1980 and confirm the death of B.F. 
during a January 1980 incident aboard the USCGC BLACKTHORN.  
Although it is true that the Veteran's participation with these 
experiences have not been corroborated by official documents, 
consideration of the Veteran's service in Corpus Christi, Texas 
at the time of the claimed incidents in light of the verified 
incidents is sufficient to place the evidence in equipoise 
regarding this claim.  The Veteran is entitled to have the 
benefit of the doubt resolved in his favor, and the Board 
concludes that at least one of the Veteran's alleged in-service 
stressors has been verified with independent evidence.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Therefore, as the medical evidence demonstrates a diagnosis of 
PTSD related to at least one traumatic experience in service that 
has been sufficiently and independently verified, entitlement to 
service connection for PTSD is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.




ORDER

Service connection for PTSD is granted.




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


